Citation Nr: 0921163	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for left eye vision loss/blindness, claimed as a 
result of treatment received from a Department of Veterans 
Affairs Medical Center/facility (VAMC).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from October 1983 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to 
compensation under the provisions of 38 U.S.C. § 1151.


FINDINGS OF FACT

1.  On August 10, 2000, the Veteran underwent left eye 
surgery, technically described as pars plana vitrectomy with 
membrane peel, scleral buckle, cryotherapy, endo laser and 
air-fluid exchange with injection of C3F8, for treatment of 
Eales disease and tractional retinal detachment of the left 
eye.

2.  In March 2000, prior to the surgery left eye vision of 
20/100 was documented; in November 2000 (post-surgery) and 
thereafter, left eye vision was described as light perception 
only; suggesting that the additional loss of vision may have 
been related to the August 2000 left eye surgery performed by 
VA.

3.  The file contains an informed consent form which was 
signed by the Veteran on August 7, 2000, describing the 
possible risks and complication of left eye surgery to 
include decreased or loss of vision.  

4.  No competent evidence of record establishes or suggests 
that treatment provided by VA on August 10, 2000, was 
indicative of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA.




CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
claimed as left eye vision loss/blindness as a result of 
treatment received from a Department of Veterans Affairs 
Medical Center/facility (VAMC) in August 2000, at which time 
left eye surgery was performed, have not been met.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.361, 
17.32 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Under the law, when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO initially adjudicated the claim on appeal in May 2007.  
Review of the claims folder reveals compliance with the VCAA 
and the timing requirements.  In a letter dated in January 
2007 , the RO specifically advised the Veteran of the 
evidence needed to substantiate his claim brought under the 
provisions of 38 U.S.C.A. § 1151, including an explanation of 
what evidence VA was obligated to obtain or to assist the 
Veteran in obtaining and what evidence or information the 
Veteran was responsible to provide.  

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  
Accordingly, in Dingess v. Nicholson, the United States Court 
of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, VA 
is required to review the evidence presented with the claim 
and to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The notice provided to the appellant did not 
describe regulations governing assignment of an evaluation or 
effective date if service connection were granted.  However, 
since the Board has concluded herein that the preponderance 
of the evidence is against the claim for 38 U.S.C.A. § 1151 
compensation, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board is satisfied 
that the RO has provided all notice required by the VCAA.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

With respect to the duty to assist, the RO has obtained the 
relevant VA and private medical records, specifically 
including all available clinical records relating to the 
August 2000 left eye surgery.  See 38 U.S.C.A. § 5103A(d).  
The Veteran has also submitted statements and medical fact 
sheets for the record.

Although no medical opinion was obtained was obtained in this 
case, the Board finds that one is not required.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must 
provide a VA medical opinion when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  Although the 
McLendon case involved a claim for service connection rather 
than benefits under 1151, the same logic applies in this 
case.  The Board finds that a medical examination is not 
necessary in this case.  There is no competent medical 
evidence or opinion on file which even suggests the 
possibility that VA medical care providers were in any way 
negligent in providing the care at issue.  The Veteran has 
not presented any medical opinion which supports the claim, 
and this is a matter in which his own statements are 
insufficient to establish such a contention.  

The Board finds that as to the claim being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Factual Background

The Veteran filed his original compensation claim brought 
under the provisions of 38 U.S.C. § 1151 in January 2007.  He 
maintains that during or as a result of surgery for a 
detached retina of the left eye performed at the VAMC in 
Nashville, TN on August 10, 2000, he experienced (additional) 
vision loss, essentially described as total blindness of the 
left eye.  

The file contains a private medical statement of Dr. M. dated 
in July 1998 indicating that the Veteran had a recent history 
of blurred vision in the right eye.  Visual acuity on 
evaluation was 20/20 in the right eye and 20/50 in the left 
eye.  The doctor concluded that the Veteran had a vitreous 
hemorrhage in the left eye with bilateral perivasculitis, 
possibly caused by sarcoidosis.  When seen again by Dr. M. in 
September 1998, the Veteran reported improvement in his left 
eye vision.  Visual acuity on evaluation was again 20/20 in 
the right eye and 20/50 in the left eye.  Dr. M. stated that 
the vitreous blood was clearing, but noted that there was a 
small tractional detachment which would need to be followed 
carefully.

Private medical records dated in September 1998 document the 
apparent presence of a small hemorrhage in the left eye and 
include a diagnosis of retinal vasculitis, idiopathic.  

The Veteran filed a service connection claim for an eye 
disorder in December 1998; the claim was denied in an October 
1999 rating decision.  

A VA eye examination was conducted in March 2000.  The 
Veteran gave a history of blurred vision in the left eye for 
more than a year, which was treated with laser 
photocoagulation.  Distant vision without correction was to 6 
feet in the right eye and 4 feet in the left eye.  He could 
read 20/20 with the right eye and 20/100 with the left eye.  
Diagnoses of Eales disease in the left eye, status post 
treatment with laser photocoagulation by history; early signs 
of Eales disease in the right eye; refractive error in both 
eyes; and early secondary cataract in the left eye, were 
made.

The Veteran underwent several operative procedures of the 
left eye on August 10, 2000.  Pre-operative diagnoses of 
Eales disease of both eyes and tractional retinal detachment 
of the left eye were made.  The operative procedures of the 
left eye included: pars plana vitrectomy with membrane peel, 
scleral buckle, cryotherapy, endo laser and air-fluid 
exchange with injection of C3F8.  The report indicated that 
the alternatives, risks and benefits had been discussed with 
the Veteran, who decided to proceed with repair of the 
retinal detachment.  The operative report indicated that the 
Veteran tolerated the procedure well and that there were no 
complications.  He was admitted for 23 hour observation, to 
be discharged thereafter and followed up in the eye clinic.  
His prescribed medications were noted to include: Pred-Forte, 
tobramycin, Cyclogyl, oral Prednisone and Zantac.  

VA records pertaining to the operation of the left eye 
include an informed consent form signed by the Veteran on 
August 7, 2000, indicating that the alternate treatment 
methods, and possible risks and complications were discussed 
with the patient.  The specifically enumerated risks included 
(but were not limited to) bleeding, infection, second 
procedure, increased or decreased pressure, damage to the 
eye, decreased or loss of vision, loss of the eye and risks 
of anesthesia, including death.  The Veteran's signature 
acknowledged his understanding of the possible complications.  
An intraoperative report dated August 10, 2000, documents no 
abnormalities or complications during the surgery.  

A VA record dated on August 11, 2000 indicated that the 
Veteran had no complaints and that he was being discharged 
with no apparent complications.  

A VA general medical examination was conducted in November 
2000 at which time the Veteran complained of a left eye 
vitreous hemorrhage and blindness.  Examination of the eyes 
revealed that the left eye was small, the pupil was irregular 
and it was not reacting to light.  The diagnoses included 
hypertension with a history of vitreous hemorrhage and left 
eye blindness.   

The Veteran underwent left eye cataract surgery in September 
2001, described as phacoemulsification of cataract with 
posterior chamber intraocular lens placement.  

A VA examination was conducted in June 2004.  The report 
indicated that the Veteran was blind in the left eye.  

VA records dated in 2006 and 2007 reveal that the Veteran had 
Eales disease with retinal detachment of the left eye, status 
post repair, as well as chronic uveitis of the eyes 
bilaterally of unknown etiology.  Left eye vision limited to 
light perception was noted in a December 2006 record.  The 
records indicated that the Veteran was experiencing increased 
right eye problems including blurred/loss of vision.  The 
Veteran underwent cataract extraction surgery of the right 
eye in January 2007.  

The file contains medical treatise and fact sheets pertaining 
to various eye conditions, including Eales disease and ocular 
tuberculosis.   

Legal Analysis

The Veteran filed his original compensation claim brought 
under the provisions of 38 U.S.C. § 1151 in January 2007.  As 
mentioned earlier herein, the Veteran maintains that as a 
result of left eye surgery performed by the VAMC in 
Nashville, Tennessee on August 10, 2000, he has only light 
perception and no vision in the left eye.  He contends that 
the care provided by the attending surgeon and staff members 
was negligent/neglectful.  For the reasons that follow, the 
Board concludes that compensation under section 1151 is not 
warranted.

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  The 
Veteran does not contend, nor does the evidence reflect that 
consideration under any other theory of entitlement is 
warranted in conjunction with this appeal.  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claim.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C. § 1151 filed on 
or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations implemented the 
provisions of 38 U.S.C. § 1151 and were codified at 38 C.F.R. 
§ 3.361.  The RO specifically provided notice of 38 C.F.R. § 
3.361 to the Veteran in the Statement of the Case issued in 
October 2007.  

Section 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2008).  First, 
the disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability must be 
attributable to: (a) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (b) an event that was 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 
C.F.R. § 3.361(d).  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability 
or death; and (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) VA furnished the hospital care or medical or surgical 
treatment without the veteran's informed consent.  See 38 
C.F.R. § 3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2008).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

In this case, the medical evidence indicates that left eye 
symptomatology including vision loss was documented prior to 
the August 2000 surgery, as were diagnosed eye conditions 
which included Eales disease of both eyes, retinal vasculitis 
and retinal detachment of the left eye.  The evidence clearly 
documents that a decrease in visual acuity in the left eye 
occurred between the time prior to the August 2000 left eye 
surgery, and thereafter.  Essentially, when evaluated in 
March 2000 left eye visual acuity was documented as 20/100.  
When evaluated in November 2000 and thereafter, left eye 
sight was essentially described as light perception only.  

To establish causation, the competent evidence must show that 
the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability.  
Merely showing that a veteran received care, treatment, or 
examination, and that the veteran now has an additional 
disability does not establish a causal relationship between 
the two.  See 69 Fed. Reg. 46,433-35, codified at 38 C.F.R. 
§ 3.361(c)(1) (2008).  Here, there is an indication of 
additional disability of the left eye, following the August 
10, 2000, left eye surgery performed by VA.  The file 
contains no evidence specifically linking the additional 
disability with the surgical procedure, and it is entirely 
possible that the increase in disability was due to the 
natural progress of the Veteran's numerous eye conditions 
which include a left eye cataract which was subsequently 
treated in 2001.  However, in the absence of any definitive 
evidence or opinion on this matter and resolving doubt in 
favor of the Veteran, the Board will presume that the 
additional disability (namely additional vision loss in the 
left eye) did occur and was a result of the VA treatment at 
issue, for purposes of this decision. 

Accordingly, the critical inquiries involve the 
foreseeability of the additional disability and the standard 
of care provided by VA. 

In this case, the most significant evidence pertaining to the 
matter of foreseeability involves the issue of informed 
consent, particularly documentation thereof.  To determine 
whether there was informed consent, VA will consider whether 
the health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations 
from the requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be expressed 
(i.e., given orally or in writing) or implied under the 
circumstances specified in § 17.32(b) of this chapter, as in 
emergency situations.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

Under 38 C.F.R. § 17.32(b), except as otherwise provided, all 
patient care furnished under title 38 U.S.C. shall be carried 
out only with the full and informed consent of the patient 
or, in appropriate cases, a representative thereof. In order 
to give informed consent, the patient must have decision- 
making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  Practitioners may 
provide necessary medical care in emergency situations 
without the patient's or surrogate's express consent when 
immediate medical care is necessary to preserve life or 
prevent serious impairment of the health of the patient or 
others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or 
that waiting to obtain consent from the patient's surrogate 
would increase the hazard to the life or health of the 
patient or others.  In such circumstances, consent is 
implied.

Under 38 C.F.R. § 17.32(c), informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.

Under 38 C.F.R. § 17.32(d), the informed consent process must 
be appropriately documented in the medical record.  In 
addition, signature consent is required for all diagnostic 
and therapeutic treatments or procedures that require the use 
of sedation, anesthesia or narcotic analgesia; are considered 
to produce significant discomfort to the patient; have a 
significant risk of complication or morbidity; require 
injections of any substance into a joint space or body 
cavity; or involve testing for Human Immunodeficiency Virus 
(HIV).

In this case, the record does in fact include a consent form 
signed by the Veteran on August 7, 2000, just 3 days prior to 
the day that the left eye surgery was performed.  By signing 
that form, the Veteran acknowledged that he understood and 
was advised of the possible risks and complications of the 
impending surgery.  The specific risks and possible 
consequences enumerated on that form included decreased/loss 
of vision; which ultimately and unfortunately appear to have 
been the consequences, specifically foreseeable consequences, 
of the left eye surgery.

Given the facts and documentation present in this case, the 
Board is unable to find clear evidence to suggest a lack of 
"regularity" in the process by which the Veteran was advised 
of his treatment plan and its possible consequences, to 
include those which ultimately occurred and are currently 
claimed.  Cf. Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992)) (there is a presumption of administrative regularity, 
except in cases of clear evidence to the contrary).  Thus, 
the Board must conclude that the Veteran's VA treatment 
provider(s) explained the treatment plan to the Veteran, 
including the nature of the treatment and the expected risks, 
benefits, and alternatives, and that he understood and 
accepted the possible risks of the surgery as evidenced by 
his signature on the consent form dated August 7, 2000.  That 
informed consent form indicated that the Veteran was given 
the opportunity to ask questions and that he granted his 
permission and consent to the surgery, freely and without 
coercion.  In light of this evidence, the additional and 
claimed disability which appears to have resulted from left 
eye surgery performed by VA, decreased/loss of vision in the 
left eye, was entirely foreseeable.  

In addition, since a section 1151 claim is a claim for 
disability compensation, as with a claim for service 
connection, a veteran not only is required to establish that 
additional disability occurred following VA treatment but 
also must submit sufficient evidence of a causal nexus 
between that event and his or her current disability, i.e. 
that additional disability was due to VA medical care, to be 
ultimately successful on the merits of the claim.  See Wade 
v. West, 11 Vet. App. 302, 305 (1998); see also Jimison v. 
West, 13 Vet. App. 75, 77-78 (1999) (claim for benefits under 
38 U.S.C. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization 
or medical or surgical treatment).  In this case, the record 
is entirely negative for any competent medical evidence 
establishing or even suggesting fault or negligence of the 
part of VA in providing care to the Veteran in conjunction 
with the left eye surgery performed on August 10, 2000.  

In essence, there has been no competent medical evidence or 
opinion presented for the record which supports the Veteran's 
primary contention that care provided by VA in August 2000 
amounts to or was evidenced by carelessness, negligence, lack 
of proper skill, error in judgment, or a similar instance of 
fault.  Essentially the only evidence of record supporting 
the Veteran's contentions and claim is his own lay opinion.  
The Veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion on this matter does 
not constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996).

The Board finds that the preponderance of the evidence is 
against the Veteran's 38 U.S.C.A. § 1151 claim.  Regardless 
of the question of causation, the Board observes that the 
current provisions of 38 U.S.C. § 1151 and 38 C.F.R. § 3.361, 
applicable in this case, require a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on the part of VA treatment 
providers.  However, the record in this case contains no 
competent evidence or opinion which indicates or even 
suggests that the care provided by VA on August 10, 2000, in 
conjunction with the left eye surgery was in any way 
indicative of carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault.  Moreover, 
the record clearly indicates that the nature of the 
additional disability claimed, decreased or loss of (left 
eye) vision, was entirely foreseeable, inasmuch as it was 
specifically documented and acknowledged by both VA and the 
Veteran as a potential risk/complication of the August 10, 
2000, left eye surgery.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for left eye vision loss/blindness, claimed as a 
result of treatment received from a Department of Veterans 
Affairs Medical Center/facility (VAMC) in August 2000, is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


